Opinion by
Duni-iam, P. J.,
COPY OF SUMMONS:
The following is the form of summons issued by the Justice:
“Wyoming county, SS. The Commonwealth of Pennsylvania to T. P. Collins, Constable of North Branch township: You are hereby commanded to summon Mary E. Redmond to be and appear before the subscriber, T. S. Vaughn, Esq., a Justice of the Peace, in and for said county, on Tuesday, the 28th day of October, at 10 o’clock a. m., to answer Garey and Pender in an action of assumpsit not exceeding three hundred dollars. Hereof fail not. Witness the. hand and seal of said Justice of the Peace, in the county aforesaid, the 22nd day of October, A. D. 1902. T. S. Vaughn. (L. S.)”
OPINION;
The summons issued by the Justice in the above case, commanded the defendant to appear, before Truman S. Vaughn, a Justice of the Peace, in and for said County of Wyoming, on *154October 28, 1902, at 10 o'clock a. mv but did not state where she was to appear, whether at his house or office, and no township was even given where the Justice might be found. A similar summons was held to be void in Murdy v. McCutcheon, et ux. 95 Pa. 435. And under this case we must hold, that such a summons gave the Justice no jurisdiction over the case, and we therefore sustain the first exception of the defendant.
The second exception must also be sustained as the record shows no sufficient summons was issued, nor service made to give the Justice jurisdiction in the case.
The cases are so numerous that a plaintiff must make out his case before á Justice, by proper evidence, that we do not consider it worth while to cite them. We therefore sustain the fourth and ninth exceptions. That the Constable must make his return under oath is also too well settled to need authorities. And that the service must be such as the statute provides is too clear even for argument. Since the Act of 9th July, 1901, P. L. 614, service is required to be by a certified copy in all cases, and where this is not done, there is no legal service and nothing to give a Justice jurisdiction over the defendant, where the defendant does not appear. Therefore we must sustain the fifth, sixth and seventh exceptions.
Costs are not to be included in the judgment given by the Justice, and we sustain the tenth exception. For the foregoing reasons, the judgment of the Justice in this case cannot be sustained and must be set aside.
On January 22, 1903, upon due consideration of this case and the exceptions, the judgment of the Justice of the Peace is set aside.
Reported by James Wilson Piatt, Esq.,
Tunkhannock, Pa.